 



Exhibit 10.1

EMMIS COMMUNICATIONS CORPORATION
OPTION GRANT AGREEMENT

Grant Notice

      Emmis Communications Corporation has granted you an Option to purchase
Emmis Stock, subject to the terms and conditions of the Plan referred to below
and the attached Agreement Regarding Terms and Conditions of Grant, all of which
are incorporated into this Notice by reference. Unless you reject this Option by
delivering a written rejection notice to Emmis within 120 days after the Grant
Date shown below, you will be deemed to have accepted it and agreed to the
attached terms and conditions. A prospectus for the Plan is located on the Emmis
Intranet at “www.inside.emmis.com”.

      Optionee:  
 
   
 
   
 
Grant Number:  
 
   
 
   
 
Grant Date:  
 
   
 
   
 
Plan:  
2004 Equity Compensation Plan
   
 
Total Option Shares Granted:  
 
   
 
   
 
Option Price Per Share:  
$
   
 
   
 
Type of Option:  
[Incentive Stock Option]
   
[Non-Qualified Stock Option]
   
 
Expiration Date:  
Ten Years from the Grant Date
   
 
Vesting Schedule:  
Option for ___Option Shares first exercisable on the first anniversary of the
Grant Date
   
 
   
Option for___additional Option Shares first exercisable on the second
anniversary of the Grant Date
   
 
   
Option for___additional Option Shares first exercisable on the third anniversary
of the Grant Date

 



--------------------------------------------------------------------------------



 



Agreement Regarding Terms and Conditions of Grant

      This is an Award Agreement under the Emmis Communications Corporation plan
shown in the attached Notice of Grant (referred to as the “Plan”). It is dated
as of the Grant Date shown in the attached Notice of Grant and is between Emmis
Communications Corporation and you as the Optionee named in the Notice of Grant.
Capitalized terms used in this Agreement that are not defined in this Agreement
have the meanings given to them in the Plan.

      The attached Notice of Grant includes several important terms that are
used in this Agreement. We refer to the Option Price per Share shown in the
Notice of Grant as the “Exercise Price.” We refer to the Expiration Date shown
in the Notice of Grant as the “Expiration Date.” We refer to a number of shares
of Emmis Class A Common Stock (or Class B Common Stock, in the case of Jeffrey
H. Smulyan) shown as the Total Option Shares Granted in the Notice of Grant as
the “Option Shares.” We refer to the option of the type shown as the Type of
Option in the Notice of Grant to purchase the Option Shares for the Exercise
Price under these terms and conditions as the “Option,” and any Option Shares
purchased under the Option as “Purchased Shares.”

      1. Grant of Option. Subject to the terms of this Agreement and the Plan,
Emmis hereby grants to you the Option to purchase the Option Shares at the
Exercise Price and in the manner and subject to the conditions provided in this
Agreement.

      2. Exercise of Option.

      (a) The Option is not exercisable after the Expiration Date. You may
exercise the Option in whole or in part (as to a whole number of Option Shares)
at any time on or before the Expiration Date as to any Option Shares which have
vested under the Vesting Schedule shown in the Notice of Grant.

      (b) You may exercise this Option by giving Emmis written notice specifying
the number of Option Shares you want to purchase. The notice must be in the form
prescribed by the Committee and be directed to Emmis at its principal executive
offices. The date of exercise, which is referred to as the “Exercise Date,” is
the date on which your notice is received by Emmis.

      (c) You may not exercise this Option unless your exercise is in compliance
with all applicable federal and state securities laws, as they are in effect on
the date of exercise. You may not exercise the Option as to fewer than 100
Option Shares unless you exercise it as to all Option Shares as to which the
Option can be exercised at that time.

      (d) Except to the extent you use the “sale and remittance” procedure
described in this subsection (d), you must pay the Exercise Price for the
Purchased Shares on the Exercise Date. If the Plan allows you to pay the
Exercise Price other than in cash at the time you exercise the Option, then you
may also pay the Exercise Price in one of the following ways:



  (1)   in shares of Emmis Stock that you have held for at least six months,
each valued at Fair Market Value on the Exercise Date (including through a
procedure where you attest to your ownership of the shares in a form acceptable
to the Committee);     (2)   with the approval of the Committee, in shares of
restricted Emmis Stock that you have held for at least six months, each valued
at Fair Market Value on the Exercise Date;     (3)   by waiver of compensation
due or accrued to you for services rendered;     (4)   with the consent of the
Committee, by transferring property to Emmis;     (5)   provided that a public
market for the Stock exists:





 



--------------------------------------------------------------------------------



 



  (A)   through a “same day sale” commitment from you and a broker-dealer that
is a member of the National Association of Securities Dealers (referred to as an
“NASD Dealer”) in which you irrevocably elect to exercise the Option and to sell
a portion of the Stock you purchase in order to pay for the Option, and in which
the NASD Dealer irrevocably commits upon receipt of that Stock to forward the
Exercise Price directly to Emmis; or     (B)   through a “margin” commitment
from you and an NASD Dealer in which you irrevocably elect to exercise the
Option and to pledge the Stock you have purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
Exercise Price, and in which the NASD Dealer irrevocably commits upon receipt of
that Stock to forward the Exercise Price directly to Emmis; or     (C)   through
any other procedure pursuant to which you deliver to Emmis a properly executed
exercise notice and instructions to deliver the resulting Stock to a stock
broker that are intended to satisfy the provisions of Section 220.3(e)(4) of
Regulation T issued by the Board of Governors of the Federal Reserve System as
in effect from time to time;



  (6)   by the surrender of all or part of the Option being exercised, or    
(7)   such other payment method or procedure as the Committee may approve.

      Emmis’ obligation to deliver the Purchased Shares pursuant to subsection
2(d)(5) described above is conditioned upon receiving sufficient funds to cover
the Exercise Price and tax withholding obligations described in this Agreement.

      3. Non-Transferability of this Option. This Option may not be assigned,
encumbered, or transferred except, (a) in the event of your death, by will or
the laws of descent and distribution, or (b) to an Eligible Transferee as
provided in the Plan. This Option is exercisable during your lifetime only by
you or, if transferred to an Eligible Transferee, by that Eligible Transferee as
provided in the Plan. The provisions of this Option will be binding upon, inure
to the benefit of, and be enforceable by you and Emmis, by the successors and
assigns of Emmis, and by your heirs, legatees and personal representatives.

      4. Termination of Employment.

      (a) If you have a Termination of Employment, any part of the Option that
is not then vested shall be forfeited, unless the Termination of Employment is:
(i) due to your death; or (ii) due to your Disability; or (iii) effected by
Emmis or a Subsidiary due to the elimination of your position (other than in
connection with the sale or disposition of one or more stations, magazines or
other business units); or (iv) effected by Emmis or a Subsidiary in connection
with the sale or disposition of one or more stations, magazines or other
business units; or (v) due to your Retirement (as defined below). However, the
provisions of this Section does not limit the authority of the Committee to
declare the Option fully vested whenever the Committee may determine that such
action is appropriate pursuant to the Plan or this Agreement.

      (b) If you have a Termination of Employment due to your death, Disability
or Retirement, or that is effected by Emmis in connection with the sale or
disposition of one or more stations, magazines or other business units, the
unvested part of the Option shall vest in its entirety immediately prior to such
Termination of Employment. For purposes of this Agreement, “Retirement” shall
mean a Termination of Employment other than for Cause at a time when (a) the sum
of your service to Emmis plus your age is not less than sixty-five years,
(b) your age is not less than fifty-five years, and (c) you have provided not
less than ten years of service to Emmis.

 



--------------------------------------------------------------------------------



 



      (c) If you have a Termination of Employment that is effected by Emmis or a
Subsidiary due to the elimination of your position (other than in connection
with the sale or disposition of one or more stations, magazines or other
business units), then any part of the Option that is scheduled to vest within
one year of such Termination of Employment shall vest immediately prior to such
Termination of Employment.

      5. The Plan. The terms of this Agreement are subject to the terms of the
Plan. In the case of any conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan control. You acknowledge receipt of a
copy of the Plan and represent (a) that you are familiar with the terms and
provisions of the Plan, (b) that you have reviewed the Plan and this Agreement
in their entirety, and (c) that you have had an opportunity to obtain the advice
of counsel prior to signing this Agreement and fully understand all provisions
of the Option. You agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.

      6. No Shareholder Rights; No Guaranty of Employment. You do not have any
of the rights of a shareholder with respect to the Option Shares until the
Option Shares are issued or transferred to you after the exercise of the Option.
Nothing in this Agreement confers or will confer on you any right to continue in
the employment of Emmis, or remain affiliated with Emmis or any of its
Subsidiaries, or to continue as an officer or director of Emmis, and nothing in
this Agreement interferes with Emmis’ right to terminate your employment at any
time, with or without cause.

      7. Effect of Change of Control. Notwithstanding the Vesting Schedule shown
in the Notice of Grant, this Option immediately becomes fully exercisable on the
date on which the Committee so determines in connection with a Change in
Control.

      8. Withholding Tax. If cash or shares of Emmis Stock are to be delivered
upon exercise of this Option, Emmis is entitled to require as a condition of
delivery (a) that you pay an amount sufficient to satisfy all federal, state and
local withholding tax requirements related to the exercise of the Option,
(b) the withholding of such sums from compensation otherwise due to you or from
any Purchased Shares due to you under the Plan, or (c) any combination of
(a) and (b). The Committee reserves the right to revoke your right under the
Plan to elect to have Option Shares withheld to satisfy your withholding tax
liability.

      9. Successors and Assigns. Except to the extent otherwise provided in the
Plan, the benefits of this Agreement are applicable to, and this Agreement is
binding upon, Emmis and its successors and anyone to whom Emmis legally assigns
it and you, anyone to whom you legally assign it and the legal representatives,
heir and beneficiaries of your estate.

      10. Compliance with Laws and Regulations.

      (a) Your exercise of the Option and the issuance of the Option Shares upon
your exercise is subject to compliance by Emmis and you with all applicable
requirements of law, including but not limited to federal and state securities
laws, and with all applicable regulations of The Nasdaq Stock Market (or any
stock exchange, if applicable) on which the Purchased Shares may be designated
or listed for trading at the time of your exercise and issuance of the Purchased
Shares.

      (b) If Emmis determines that it needs to obtain approval from any
regulatory body in order to issue and sell any Option Share under the Option and
cannot get that approval, Emmis is not liable for not issuing and selling the
Option Shares under this Option to the extent that approval was not obtained.
Emmis, however, will use its best efforts to obtain all such approvals.

 



--------------------------------------------------------------------------------



 



      (c) If this Option is shown under Type of Option in the Notice of Grant as
an incentive stock option, then it is intended to be an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code and will in all
respects be interpreted and construed as to be consistent with this intention.

      11. Adjustments for Changes in Capitalization. If Emmis is involved in any
reorganization, reclassification, recapitalization, stock split, reverse stock
split, stock dividend, share combination, merger, consolidation, asset spin-off
or similar event, the Committee will make equitable adjustments of (a) the
aggregate number of shares of Stock available under the Plan, (b) the number of
shares of Stock covered by an Option, (c) the Exercise Price, and (d) all other
matters relating to the Plan and any Option, all in such manner as may be
determined by the Committee in its discretion, in order to prevent dilution or
enlargement of your rights under this Option. The Committee’s determination is
conclusive in these matters.

      12. Notice of Disqualifying Disposition of ISO Shares. If this Option is
shown under Type of Option in the Notice of Grant as an incentive stock option
and is exercised prior to your death, and if you (or your heirs, beneficiaries
or personal representatives) sell or otherwise dispose of any of the Purchased
Shares on or before the later of (a) two years after the Grant Date or (b) one
year after the date of exercise of this Option, you (or any such heirs,
beneficiaries or personal representatives) are required to promptly notify Emmis
of the sale or other disposition. The notice must specify the number of
Purchased Shares sold or otherwise disposed of and be directed to Emmis at its
principal executive offices.

      13. Amendment. Subject to any shareholder approval requirements of
applicable law or the rules of any national securities exchange, stock market or
automated quotation service on which the Stock is listed or quoted, the
Committee has complete and exclusive power and authority to amend or modify this
Agreement (and Emmis has the power and authority to amend or modify the Plan) at
any time and in any respect, except that no such amendment or modification can
adversely affect, in any material respect, any of your rights with respect to
this Option, unless you consent in writing to the amendment or modification.

      14. Entire Agreement; Governing Law; Attorneys’ Fees. The Plan is
incorporated into this Agreement by reference as if it appeared here in full.
The Plan and this Agreement together make up the entire agreement of Emmis and
you with respect to the subject matter of this Agreement and supersede in their
entirety all prior promises and agreements of Emmis and you with respect to the
subject matter of this Agreement. The Option must be exercised in accordance
with any administrative regulations the Committee adopts from time to time. The
Option and this Agreement are to be construed, administered and governed in all
respects under and by the internal laws (but not the choice of law rules) of the
State of Indiana. Each of Emmis and you hereby submits to jurisdiction before
any state or federal court of record in Marion County, Indiana.

 